 Case 1:10-cv-01273-PLM ECF No. 232, PageID.3050 Filed 11/19/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

THE STATE OF MICHIGAN,

       Plaintiff,
                                                      No. 1:10-cv-01273-PLM
v
                                                      HON. PAUL L. MALONEY
GAIL GLEZEN, et al.,

       Defendants.


                     VOLUNTARY DISMISSAL PURSUANT TO
                    FEDERAL RULE OF CIVIL PROCEDURE 41

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff State of Michigan and all

Defendants stipulate and agree to a voluntary dismissal, without prejudice and

without costs or attorneys’ fees, of all claims in the above-captioned action. The

current Defendants in this action are listed below and are automatically substituted

for their predecessors under Fed. R. Civ. P. 25(d).

                              EXECUTIVE COUNCIL

 Named in second amended             Currently serving and automatically
 complaint for individual- and       substituted under Fed. R. Civ. P. 25(d) for
 official-capacity claims            official-capacity claims
 Levi Carrick, Sr.                   Bryan T. Newland

 John Paul Lufkins                   Brenda Bjork

 Tony LeBlanc                        Beverly Carrick

 Gerald Parish                       Gail Glezen

 Dwight (Bucko) Teeple               Rachel L. Burtt
Case 1:10-cv-01273-PLM ECF No. 232, PageID.3051 Filed 11/19/20 Page 2 of 3




                           GAMING COMMISSION

Named in Second Amended                   Currently serving and
Complaint for individual- and             automatically substituted under
official-capacity claims                  Fed. R. Civ. P. 25(d) for official-
                                          capacity claims
Gail Glezen                               Renae Wiecvorek

Stacey Walden                             No substitution

Laura (Parish) LaMothe                    Mike Willis

Terry Carrick                             Justin T. Carrick

Dwight (Bucko) Teeple                     No substitution


STIPULATED AND AGREED TO BY:

Counsel for Plaintiff                     Counsel for Defendants

/s/Margaret A. Bettenhausen               /s/Vernle C. (Skip) Durocher, Jr.
Margaret A. Bettenhausen (P75046)         (with permission)
Jaclyn Shoshana Levine (P58938)           Vernle C. (Skip) Durocher, Jr.
Assistant Attorneys General               James K. Nichols
Environment, Natural Resources, and       Dorsey & Whitney LLP
Agriculture Division                      50 South Sixth Street, Suite 1500
P.O. Box 30755                            Minneapolis, MN 55402-1498
Lansing, MI 48909                         (612) 340-2600
(517) 335-7664                            durocher.skip@dorsey.com
bettenhausenm@michigan.gov                nichols.james@dorsey.com
levinej2@michigan.gov
                                          Counsel for Defendants
Dated: November 19, 2020
                                          Kathryn L. Tierney (P24837)
                                          Whitney Gravelle (P83217)
                                          12140 W. Lakeshore Drive
                                          Brimley, MI 49175
                                          (906) 248-8100
                                          candyt@bmic.net
                                          wgravelle@baymills.org

                                          Dated: November 19, 2020


                                      2
 Case 1:10-cv-01273-PLM ECF No. 232, PageID.3052 Filed 11/19/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 19, 2020, I electronically filed the above

document(s) with the Clerk of the Court using the ECF System, which will provide

electronic copies to counsel of record.

                                                              Respectfully submitted,

                                                               /s/Margaret A. Bettenhausen
                                                               Margaret A. Bettenhausen (P75046)
                                                               Jaclyn Shoshana Levine (P58938)
                                                               Assistant Attorneys General
                                                               Environment, Natural Resources, and
                                                               Agriculture Division
                                                               P.O. Box 30755
                                                               Lansing, MI 48909
                                                               (517) 335-7664
                                                               bettenhausenm@michigan.gov
                                                               levinej2@michigan.gov

LF: Bay Mills Indian Community v Snyder USDC/AG#2010-0031157-D/Glezen – Stipulation for Voluntary Dismissal 2020-
11-19




                                                        3
